Citation Nr: 1817823	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-10 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for a psychiatric disability associated with acne vulgaris.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from June 1973 to June 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted a February 2018 written statement indicating a desire to withdraw the appeal currently pending before the Board. 


CONCLUSION OF LAW

The criteria for withdrawal of the issue on appeal have been met.  38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Ann appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The record shows that the Veteran filed a timely notice of disagreement with the rating assigned for his psychiatric disability associated with acne vulgaris.  In February 2017, he perfected an appeal of the issue.  

In a written statement received in February 2018, he stated that he wished to withdraw the appeal currently pending before the Board.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to the appeal.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal and it will be dismissed. 



ORDER

The appeal is dismissed. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


